Citation Nr: 0314653	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  98-04 988A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of a right ankle injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left ankle.  

3.  Entitlement to an initial rating in excess of 10 percent 
for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he had over twenty years 
of active military service when he retired in November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Regional Office in Denver, Colorado (Denver RO), of the 
Department of Veterans Affairs (VA).  In an April 1997 rating 
decision issued in May 1997, the Denver RO granted service 
connection for postoperative residuals of a right ankle 
injury and for pes planus and assigned noncompensable 
disability ratings.  In a March 1998 rating decision, the 
Denver RO awarded service connection for a left ankle injury 
with x-ray evidence of degenerative joint disease and 
assigned separate initial 10 percent ratings for the 
veteran's bilateral ankle injuries and continued the 
noncompensable rating for pes planus.  The claims folder was 
subsequently transferred to the VA St. Petersburg, Florida 
Regional Office (St. Petersburg RO).  In an August 2000 
rating decision, the disability rating for the veteran's 
service-connected pes planus was increased to 10 percent 
disabling.

The Board observes that, in his original application for 
service connection filed in December 1996, the veteran 
applied for dental treatment.  This matter is referred to the 
RO for appropriate action.  

In an April 2003 letter, the veteran requested that he be 
scheduled for a Travel Board, instead of a Central Office 
(CO), hearing and asked that the Board review the March 2003 
St. Petersburg RO determination, which found that the April 
1997 decision assigning an initial noncompensable evaluation 
for tinnitus was not clearly an unmistakably erroneous.  The 
veteran contends that VA made a mistake on his December 1996 
claim for tinnitus and that he should have had a compensable 
rating back to December 1996.  The Board finds this statement 
is a notice of disagreement (NOD) to the March 2003 
determination, which found that the April 1997 decision 
assigning an initial noncompensable evaluation for tinnitus 
was not clearly and unmistakably erroneous, and that it was 
timely filed with the VA office, the Board, which had assumed 
jurisdiction over the applicable records.  See 38 C.F.R. 
§§ 20.201, 20.300, 20.301(a), 20.302(a) (2002).  The RO has 
not had the records since March 10, 2003 so as to issue a 
statement of the case (SOC) in response to the veteran's 
April 2003 NOD.  This matter is addressed below.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 


REMAND

A review of the record discloses that the case must be 
returned to the St. Petersburg RO in order to ensure due 
process.  In a VA Form 9 dated April 20, 1998, the veteran 
had requested a CO Board hearing in Washington, D.C.  Since 
there was no indication that the veteran had withdrawn his CO 
hearing request, in a September 1998 letter, the RO asked the 
veteran to clarify whether he still wanted a hearing and, if 
so, what type of a hearing.  The veteran did not respond to 
that letter, so a CO hearing was scheduled for July 11, 2003.  
In a letter dated April 15, 2003, the veteran indicated that 
he could not make the July 2003 hearing due to a family 
situation but instead wanted a Board hearing before a 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).  The veteran has not yet been afforded such a 
hearing.

In an April 1997 decision, the Denver RO granted service 
connection for tinnitus and assigned an initial 
noncompensable rating, effective from December 1996.  In a 
January 2003 VA Form 21-4138, the veteran alleged that there 
was clear and unmistakable error (CUE) in the April 1997 
rating decision, which assigned an initial noncompensable 
rating for tinnitus.  In his April 2003 letter, the veteran 
also asked that the Board review the March 2003 St. 
Petersburg RO determination, which found that the April 1997 
decision assigning an initial noncompensable evaluation for 
tinnitus was not clearly and unmistakably erroneous.  The 
veteran contends that VA made a mistake on his December 1996 
claim for tinnitus and that he should have had a compensable 
rating back to December 1996.  The Board finds that this 
April 2003 letter from the veteran may be construed as an NOD 
to the March 2003 RO decision with regard to absence of CUE 
in the April 1997 rating decision assigning an initial 
noncompensable rating for tinnitus.  The United States Court 
of Appeals for Veterans Claims has held that where the Board 
finds an NOD has been submitted to a matter that has not been 
addressed in a SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should schedule the veteran 
for a Travel Board hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

2.  The RO should issue the appellant and 
his representative a statement of the 
case as to the issue of whether there was 
clear and unmistakable error in an April 
1997 rating decision, which assigned an 
initial noncompensable evaluation for 
tinnitus.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant and his 
representative the requisite period of 
time for a response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purpose 
of this remand is to comply with the veteran's request for a 
Travel Board hearing and to afford him due process.  The 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  No action is 
required of the appellant until notified by the RO.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



